[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-13181         ELEVENTH CIRCUIT
                                   Non-Argument Calendar        MAY 10, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                            D.C. Docket No. 1:10-cr-20026-DLG-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                           versus

CELESTINO RAMIREZ-HERNANDEZ,
a.k.a. Leonel Lopez,

lllllllllllllllllllll                                             Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                        (May 10, 2011)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Celestino Ramirez-Hernandez appeals his sentence of 70 months of

imprisonment for reentering the United States illegally. 8 U.S.C. § 1326(a),

(b)(2). Ramirez-Hernandez argues that his prior conviction for statutory rape did

not qualify as a crime of violence and his sentence is unreasonable. We affirm.

      The district court correctly determined that Ramirez-Hernandez’s prior

conviction in a Georgia court for statutory rape constituted a crime of violence. A

defendant is subject to a 16-point increase in his offense level if he previously has

been deported after being convicted of a “crime of violence.” United States

Sentencing Guidelines Manual § 2L1.2(b)(1)(A)(ii) (2009). “Statutory rape” is

considered a “crime of violence” under section 2L1.2, id. § 2L1.2 cmt. n.1(B)(iii),

and Ramirez-Hernadez admitted at sentencing that his prior conviction was

equivalent to the generic offense listed in the Guidelines. Ramirez-Hernandez

argues that his crime did not involve the type of physical force required to qualify

as a crime of violence, but “[i]t is well settled that a felony conviction for an

enumerated offense qualifies as a ‘crime of violence’ under § 2L1.2, whether or

not the use of physical force is an element of the crime.” United States v.

Palomino Garcia, 606 F.3d 1317, 1327 (11th Cir. 2010); see also U.S.S.G. App. C,

amend. 722 (Enumerated offenses “are always classified as ‘crimes of violence,’




                                           2
regardless of whether the prior offense expressly has as an element the use,

attempted use, or threatened use of physical force against the person of another.”).

      Ramirez-Hernandez’s sentence is both procedurally and substantively

reasonable. The district court correctly calculated Ramirez-Hernandez’s advisory

guideline range and imposed a sentence at the bottom of the guideline range after

considering the “presentence report which contains the advisory guidelines[] and

the statutory factors.” Ramirez-Hernandez argues that the district court failed to

take into account his “own unique circumstances,” but the district court stated that

it had considered Ramirez-Hernandez’s “statements” in fashioning an appropriate

sentence. The district court reasonably determined that a sentence of 70 months of

imprisonment was required to punish Ramirez-Hernandez for reentering the

United States illegally and to deter similar future conduct. The district court did

not abuse its discretion.

      Ramirez-Hernandez’s sentence is AFFIRMED.




                                          3